              Case 1:16-cr-00851-VSB Document 282
                                              281 Filed 04/29/20
                                                        04/28/20 Page 1 of 1



                                                   Law Offices of
                                             Donna R. Newman
                                                   Attorney at Law
                                          20 Vesey Street, Suite 400
                                          New York, New York 10007
                                                Tel. 212-229-1516
                                                Fax. 212-593-1844
                                                cell: 201-306-4369
                                          donnanewmanlaw@aol.com
Member: N.Y. & N.J. Bar




April 28, 2020

Via Email & ECF
Hon. Vernon S. Broderick                                                              4/29/2020
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                                             Re:      United States v. Rashad Crews, Larry Harris, et al.
                                                      16 Cr. 00851 (VSB)

Dear Judge Broderick:

          I was appointed pursuant to the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A, to represent Mr. Harris
in the above referenced case. On June 2, 2018, the Court sentenced Mr. Harris to a term of 3 years incarceration.
Mr. Harris currently serving his sentence. He recently contacted me and asked me to file with this Court a motion
seeking his resentencing pursuant to the First Step Act/ Compassionate Release provisions. I write to request the
Court reappointment me under the CJA to represent Mr. Harris in connection with the filing of such a motion. If the
Court grants such a request, I would ask that the Court order my reappointment nunc pro tunc from April 18th which
is the date I began working on the aforementioned motion on his behalf. It is my intent to file the motion this week.
          I thank the Court for its consideration of this request.

Respectfully submitted,
     /s/
Donna R. Newman
